DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant previously filed claims 1-20. Claims 2-3, 13-14, and 20 have been cancelled, and new claims 21-22 have been added. Claims 1, 4, 6-10, 12, 15, and 18-19 have been amended. Accordingly, claims 1, 4-12, 15-19, and 21-22 are pending in the current application.
Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21-22 recite the limitation "the down sampling method" in claim 1.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-12, 15-19, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holcomb et al. (US 20040213345 A1) in view of Sugimoto et al. (US 20120076203 A1).
Regarding Claim 1, Holcomb et al. teaches:
A video coding method (Abstract), comprising: 
obtaining an input video frame (Paragraph 73); 
determining down-sampling information corresponding to the input video frame in response to determining that a target processing manner corresponding to the input video frame is a down- sampling processing manner (Paragraphs 73-78); 
encoding the input video frame according to the down-sampling information to obtain encoded data corresponding to the input video frame (Paragraph 79); and 
obtaining a processing range corresponding to the down-sampling information, wherein the processing range includes one or more of a sequence level range, a group of pictures (GOP) level range, (Paragraphs 11-17; Paragraphs 73-79; clearly teaches operating in a frame by frame capacity, on a sequence or multiple frames, or on parts of frames in determination of downsampling).
However, Holcomb et al. does not explicitly teach that the sequence level range corresponds to a video sequence including two or more GOPs, the GOP level range corresponds to a GOP including two or more frames, the frame level range corresponds to a frame including two or more coded blocks, and the coded block level range corresponds to a coded block, and adding the down-sampling information to the encoded data corresponding to the processing range, by: determining whether the processing range is the sequence level range, the GOP level range, the frame level range, or the coded block level range, in response to determining the processing range is the sequence level range, adding the down-sampling information to header information of the video sequence, in response to determining the processing range is the GOP level range, adding the down-sampling information to header information of the GOP, in response to determining the processing range is the frame level range, adding the down-sampling information to header information of the frame, and in response to determining the processing range is the coded block level range, adding the down-sampling information to header information of the coded block.
Sugimoto et al., however, teaches that the sequence level range corresponds to a video sequence including two or more GOPs, the GOP level range corresponds to a GOP including two or more frames, the frame level range corresponds to a frame including two or more coded blocks, and the coded block level range corresponds to a coded block, and adding the down-sampling information to the encoded data corresponding to the processing range, by: determining whether the processing range is the sequence level range, the GOP level range, the frame level range, or the coded block level range, in response to determining the processing range is the sequence level range, adding the down-sampling information to header information of the video sequence, in response to determining the processing (Paragraphs 76-81; Paragraphs 89-93).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the video coding of Holcomb et al. to include the headers based on specific processing ranges as in Sugimoto et al. as shown above, in order to improve compression efficiency of a prediction error signal (See Sugimoto et al. Paragraph 9)
Regarding Claim 4, Holcomb et al. and Sugimoto et al. teach: the method according to claim 1, Holcomb et al. further teaches wherein the down-sampling information includes a down-sampling proportion; and the down-sampling proportion is obtained by: obtaining a current quantization parameter (QP) estimation value corresponding to the input video frame; obtaining a QP threshold corresponding to the input video frame; and determining, according to a difference between the current QP estimation value and the QP threshold, the down-sampling proportion corresponding to the input video frame (Paragraph 7; Paragraphs 73-79; Claim 5).
Regarding Claim 5, Holcomb et al. and Sugimoto et al. teach: the method according to claim 4, Holcomb et al. further teaches wherein the determining, according to a difference between the current QP estimation value and the QP threshold, the down-sampling proportion corresponding to the input video frame comprises: obtaining a correspondence between a candidate difference range and a candidate down- sampling proportion; determining, from the candidate difference range according to the difference between the current QP estimation value and the QP threshold, a target difference range corresponding to the difference; and determining, from the candidate down-sampling proportion (Paragraph 7; Paragraphs 73-79; Claim 5).
Regarding Claim 6, Holcomb et al. and Sugimoto et al. teach: the method according to claim 4, Holcomb et al. further teaches wherein the obtaining a QP threshold corresponding to the input video frame comprises: obtaining video frame information corresponding to the input video frame; and determining, according to the video frame information, the QP threshold corresponding to the input video frame (Paragraph 7; Paragraphs 73-79; Claim 5).
Regarding Claim 7, Holcomb et al. and Sugimoto et al. teach: the method according to claim 1, Holcomb et al. further teaches wherein the down-sampling information includes a down-sampling method, and the down sampling method is determined by: calculating an image content complexity corresponding to the input video frame; obtaining a correspondence between a candidate image content complexity and a candidate down-sampling method; and determining, according to the correspondence, the down-sampling method corresponding to the image content complexity (Paragraph 17; Paragraph 79).
Regarding Claim 8, Holcomb et al. and Sugimoto et al. teach: the method according to claim 1, Holcomb et al. further teaches wherein the down-sampling information includes a down-sampling method; and the down-sampling method is determined by: obtaining a current coded block of the input video frame; calculating a module gradient value corresponding to the current coded block; classifying the current coded block into a target module class in a module set according to the module gradient value, candidate module classes in the module class set respectively corresponding to different module gradient value ranges; obtaining a correspondence between a candidate module class and a candidate down- sampling method; and determining, according to the correspondence between the candidate module class and the candidate down-sampling method and the target module class, the down-sampling method corresponding to the current coded block (Paragraphs 11-17; Paragraphs 73-79)
Regarding Claim 9, Holcomb et al. and Sugimoto et al. teach: the method according to claim 1, Holcomb et al. further teaches wherein the down-sampling information includes a down-sampling proportion; nd the encoded data is obtained by: processing the input video frame according to the down-sampling proportion to obtain a current frame; obtaining a reference frame corresponding to the current frame; and encoding the current frame according to the reference frame, to obtain the encoded data corresponding to the input video frame (Paragraphs 11-17; Paragraphs 51-52; Paragraphs 73-79; Paragraph 85).
Regarding Claim 10, Holcomb et al. and Sugimoto et al. teach: the method according to claim 9, Holcomb et al. further teaches wherein the encoding the current frame according to the reference frame, to obtain the encoded data corresponding to the input video frame comprises: obtaining a down-sampling proportion corresponding to the current frame, and processing the reference frame according to the down-sampling proportion to obtain a target reference frame; and encoding the current frame according to the target reference frame, to obtain the encoded data corresponding to the input video frame (Paragraphs 11-17; Paragraphs 51-52; Paragraphs 73-79; Paragraph 85).
Regarding Claim 11, Holcomb et al. and Sugimoto et al. teach: the method according to claim 1, Holcomb et al. further teaches wherein the determining down-sampling information corresponding to the input video frame comprises: obtaining a correspondence between a candidate environmental factor and candidate down-sampling information; and obtaining a current environmental factor, and determining, according to the correspondence between the candidate environmental factor and the candidate down-sampling information, the down-sampling information corresponding to the current environmental factor (Paragraphs 11-17; Paragraphs 73-79; bitrate, and frequency information are both considered to be environmental factors).
Method claims 12, and 15-16 are drawn to the video coding method of decoding corresponding to the video coding method of encoding of claims 1, 9, and 10 above and is drawn to the method of (Paragraphs 11-17; Paragraphs 61-71)
Regarding Claim 17, Holcomb et al. and Sugimoto et al. teach: the method according to claim 16, Holcomb et al. further teaches wherein the decoding the encoded data according to the down-sampling proportion corresponding to the current frame and the current reference frame, to obtain the reconstructed video frame corresponding to the current frame comprises: determining, according to the down-sampling proportion corresponding to the current frame, resolution information corresponding to the current frame; processing the current reference frame according to the resolution information to obtain a target reference frame; and decoding the encoded data according to the target reference frame, to obtain the reconstructed video frame corresponding to the current frame (Paragraphs 11-17; Paragraphs 73-79; Paragraphs 85-86).
Regarding Claim 18, Holcomb et al. and Sugimoto et al. teach: the method according to claim 12, Holcomb et al. further teaches wherein the down-sampling information includes a down-sampling method; and the decoded video frame is obtained by: decoding the encoded data to obtain a reconstructed video frame corresponding to the current frame; and processing the reconstructed video frame according to an up-sampling method corresponding to the down-sampling method, to obtain the decoded video frame (Paragraph 78-79; Paragraph 86).
Claims 19 is drawn to a non-transitory computer-readable storage medium storing computer program instructions executable by at least one processor to perform the video coding method of encoding as taught in claim 1 above. As such, these claims are rejected using the same reasons as used above. Holcomb et al. further teaches a non-transitory computer-readable storage medium storing computer program instructions executable by at least one processor (Paragraph 36).
Regarding Claim 21, Holcomb et al. and Sugimoto et al. teach all the limitations of claim 1 above, Holcomb et al. further teaches wherein the down-sample method includes a first down-sample method with a first calculation complexity and a second down-sampling method with a second calculation complexity lower than the first calculation complexity, and the method further comprises: in response to determining a real-time requirement is a first real-time requirement, employing the first down-sampling method; and in response to determining the real-time requirement is a second real-time requirement higher than the first real-time requirement, employing the second down-sampling method (Paragraphs 11-17; Paragraphs 73-79; Paragraphs 85-86).
Regarding Claim 22, Holcomb et al. and Sugimoto et al. teach all the limitations of claim 1 above, Holcomb et al. further teaches wherein the down-sampling method includes a first down-sampling proportion and a second down-sampling proportion higher than the first down-sampling proportion, and the method further comprises: determining whether the input video frame is a B frame or a P frame; and in response to determining the input video frame is the B frame, employing the second down-sampling proportion; and in response to determining the input video frame is the P frame, employing the first down-sampling proportion (Paragraphs 11-17; Paragraphs 73-79; Paragraphs 85-86).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712.  The examiner can normally be reached on 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARHAN MAHMUD/
Primary Examiner, Art Unit 2483